DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 61-71 are pending in this application.  Claims 1-60 have been cancelled.  Claims 61-71 are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9169285. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by that of U.S. Patent No. 9169285.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 61-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al (US 2007/0116823) and Yoo et al (WO 2011/097359) in view of Morita et al (WO 2010/038911) and Ohta et al (J. Appl. Glycosci.).
Prakash discloses various beverages containing Reb A in an amount of about 400 to 500 ppm (Examples).  Examples of beverages include carbonated beverages (paragraph 0884).  Prakash discloses examples of beverages including colas, ginger ales, root beers, ciders, fruit-flavored soft drinks (e.g. citrus-flavored soft drinks such as lemon-lime or orange), powdered soft  drinks, and the like (paragraph 0884).  Prakash discloses Reb A in various purities (on a dry basis), such as about 50 to about 100 wt% and 80 to 100 wt% (paragraph 0053). Prakash discloses erythritol as an example of sweet taste improving polyol  additives (paragraph 0090).  Further, Example A1 in paragraph 0893 shows a sport beverage containing a combination of 400ppm of Reb A and 3.5% of erythritol.  Prakash discloses erythritol as an example of sweet taste improving polyol additive (paragraph 0090). Further, Example A1 in paragraph 0893 shows a sport beverage containing a combination of 400ppm of Reb A and 3.5% of erythritol.  Prakash discloses ethanol as an example of sweet taste improving alcohol additive  (paragraph 0104).  Prakash discloses a non-limiting example of the pH range from about 2 to about 8 (paragraph 0870).  Prakash discloses a non-limiting example of the pH range from about 2 to about 5 (paragraph 0870).
Yoo discloses a carbonated beverage (paragraph 24). Yoo discloses ready-to-drink, low pH beverage product including Rebaudioside D (paragraph 07).  Yoo discloses that the concentration of Rebaudioside D in the beverage is at least about 400 ppm or about 450 to 500 ppm (paragraph 13).  
Morita and Ohta, discussed separately in this table, disclose Reb X (also known as Reb M).  Yoo discloses cola flavored carbonated beverages (paragraph 24).  Yoo discloses a beverage containing 0.5 to 5.0 volumes of carbon dioxide (paragraph 53). Although the unit is different, the claimed range is approximately 0.509-5.09 L CO2/ L-beverage.   Yoo discloses a beverage containing 0.5 to 5.0 volumes
of carbon dioxide (paragraph 53).  Yoo discloses that beverage products may comprise erythritol  (paragraph 41).  Yoo discloses low pH beverages, and the term "low pH" refers to below about 1 to about 6 (paragraph 22).  Yoo discloses low pH beverages having a pH in the range of about 2.0 to 5.0
(paragraph 22).
Prakash and Yoo do not disclose Reb X.  
Morita discloses Reb X (also known as Reb M = Steviol Glycoside VIII) and its structure (paragraph 0010).  Morita further discloses that an extract containing a novel steviol glycoside, such as Reb X, can be used for a beverage (paragraph 0021). Morita discloses various beverages and a carbonated beverage (paragraphs 0021 and 0044).  Morita discloses crystals containing Reb X and mixing such crystals with erythritol (paragraphs 0027, 0029, and 0040).
Ohta discloses Reb X (Reb M) and its structure (SG17 in Tables 1 to 4).  Ohta further discloses that Reb X  (SG17) had a sweetness equivalent to Reb A and gave a slightly latent sweet sensation to some volunteers (page 207, first full paragraph in right column).
It would have been obvious to a person of ordinary skill in the art to use Reb X as taught by Morita and Ohta in that of Prakash and Yoo because the use of a rebaudioside in a beverage is conventional in the art.  Once the art recognizes a sweetener, its use in beverages would be obvious and expected.  Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
August 11, 2022